DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot in view of the new grounds of rejection.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (US 2006/0203133) in view of Kobata et al. (US 2019/0058807, hereinafter “Kobata”) and Salvatori et al. (US 2005/0002000, hereinafter “Salvatori”).
	Regarding claim 1, Fujiwara discloses 	A display apparatus comprising (Fig. 1, Projector 100): 	a display section (Fig. 1, lamp 51, screen SC, lens 65, and optical section 64);	a first connector to which an image outputting apparatus that outputs first image information is connectable (Figs. 1 and 11, terminal T1 is a first connector that connects to the computer PC1 as an image outputting apparatus; the PC1 outputs first image information as image data being displayed)	one or more processors (Fig. 1, [0121], control section 66 is formed by CPU); and	an image storage that stores second image information (Fig. 1, [0116], OSD memory 62 stores information regarding input status of the projector as image information (e.g., Fig. 7 connection status)),	wherein the one or more processors detects that the activation of the image outputting apparatus has been completed (Fig. 8, [0145], image from image outputting apparatus is shown indicating that CPU 66 detects that activation of the image ,	wherein the one or more processors causes the display section to display a second image corresponding to the second image information when the one or more processors does not detect that the activation of the image outputting apparatus has been completed (Fig. 7, [0141], image information indicating that no activation of the image outputting apparatus has occurred an no image signals are detected at terminals T1-4),	wherein the one or more processors causes the display section to not display the second image when the one or more processors detects that the activation of the image outputting apparatus has been completed (Fig. 8, [0145], image from image outputting apparatus is shown indicating that CPU 66 detects that activation of the image outputting apparatus is completed and accepts image data to display and does not display second image information of Fig. 7 showing no signal is detected).	Fujiwara does not explicitly disclose	wherein the one or more processors instructs activation of the image outputting apparatus connected to the first connector.	Kobata discloses when using plural pieces of image processing electronic hardware to perform a job to have a control unit activate the image input device and image output device 28 in order (a control unit 16 activates the image input device 26 and image output device 28 in this order).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the apparatus of Fujiwara and have wherein the one or more processors instructs activation of the image outputting wherein the one or more processors causes the display section to display a first image corresponding to the first image information when the one or more processors detects that the activation of the image outputting apparatus has been completed.
	Salvatori discloses having different images during setup of a projector with an image input device ([0029-0030 and 0032], first image information of confirmation dialog box 36 when activation is complete and an image signal is locked on and second image information dialog box 34 when setting up an image).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Fujiwara and Kobata to have wherein the one or more processors causes the display section to display a first image corresponding to the first image information (i.e., confirmation dialog box 36) when the one or more processors detects that the activation of the image outputting apparatus has been completed and second image information as dialog box 34 of setting up the image, such as taught by Salvatori, for the purpose of providing status information regarding the setting up and/or readiness of the image input device to supply image data to the user of the projector.
	Regarding claim 2, Fujiwara as modified by Kobata and Salvatori discloses the display apparatus according to claim 1, wherein the second image is an image showing that the image outputting apparatus is in the middle of activation (Salvatori, [0029], dialog box 34, setting up the image indicates that the activation of the image outputting apparatus is in the middle of activation).	The motivation is the same as in claim 1.

	Regarding claim 5, Fujiwara as modified by Kobata and Salvatori discloses the display apparatus according to claim 1, further comprising:	a second connector (Figs. 1 and 11, terminal T2 is a second connector); and	a selector that selects the first or second connector (Fujiwara, Fig. 1, selector 56),	wherein the one or more processors instructs the activation of the image outputting apparatus connected to the first connector when the selector selects the first connector (Salvatori, [0029], dialog box 34, setting up the image indicates that the instruction of activation of the image outputting apparatus occurred when the control section 66 of Fujiwara has selector 56 select first connector T1).
The motivation is the same as in claim 1.
	Regarding claim 6, Fujiwara as modified by Kobata and Salvatori discloses the display apparatus according to claim 5, wherein when a state in which the selector selects the second connector transitions to a state in which the selector selects the first connector, the one or more processors instructs the activation of the image outputting 

	Regarding claim 7, Fujiwara as modified by Kobata and Salvatori discloses the display apparatus according to claim 6, 	wherein when the state in which the selector selects the second connector transitions to the state in which the selector selects the first connector, the one or more processors sends instruction information representing that the activation of the image outputting apparatus connected to the first connector is initiated to the image outputting apparatus (Kobata, [0048], information is sent from projector or image receiving device to activate the image output device),	the one or more processors receives completion information representing that the activation of the image outputting apparatus connected to the first connector has been completed from the image outputting apparatus when the activation of the image outputting apparatus has been completed (Salvatori, [0029] confirmation dialog box 36 indicates activation is completed based on information provided from image output device), and	the one or more processors detects that the activation of the image outputting apparatus connected to the first connector has been completed when the one or more processors receives the completion information from the image outputting apparatus (Salvatori, [0029] confirmation dialog box 36 indicates activation is completed based on information provided from image output device).
	The motivation is the same as in claim 1.
	Regarding claim 8, Fujiwara as modified by Kobata and Salvatori discloses the display apparatus according to claim 5, 	wherein the second connector is so configured that the image outputting apparatus is connectable thereto (Fujiwara, PC1 can be connected to second connector T2; it is well known to connect two HDMI cables from different HDMI input ports of a computer to different HMDI input ports of a projector or to switch a cable from one input port to another of the projector when using one cable), and	when a state in which the selector selects the first connector transitions to a state in which the selector selects the second connector, the one or more processors instructs the activation of the image outputting apparatus connected to the second connector (Kobata, [0048], information is sent from projector or image receiving device to activate the image output device or PC2 that is connected to T2 to conserve power).	The motivation is the same as in claim 1.

	Regarding claim 9, Fujiwara as modified by Kobata and Salvatori discloses the display apparatus according to claim 6, 	wherein the second connector is so configured that the image outputting apparatus is connectable thereto (Fujiwara, PC2 as the image outputting apparatus is one or more processors instructs the activation of the image outputting apparatus connected to the second connector (Kobata, [0048], information is sent from projector or image receiving device to activate the image output device or PC2 that is connected to T2 to conserve power).	The motivation is the same as in claim 1.

	Regarding claim 10, Fujiwara discloses 	A method for controlling a display apparatus including a display section, a first connector to which an image outputting apparatus that outputs image information is connectable, and an image storage that stores second image information, the method comprising (Fig. 1, Projector 100 is a display apparatus that has a display section of elements 51 and 64-65 with a first connector of terminal T1 with PC1 as an image outputting apparatus; the PC1 outputs first image information as image data being displayed; [0116], OSD memory 62 stores second image information regarding input status of the projector as second image information (e.g., Fig. 7 connection status)),	the method comprising:	detecting that the activation of the image outputting apparatus has been completed (Fig. 8, [0145], image from image outputting apparatus is shown indicating not display a second image corresponding to the second image information when the completion of the activation of the image outputting apparatus is detected (Fig. 8, [0145], image from image outputting apparatus is shown indicating that CPU 66 detects that activation of the image outputting apparatus is completed and accepts image data to display and does not display second image information of Fig. 7 showing no signal is detected); and 	causing the display section to display the second image when the completion of the activation of the image outputting apparatus is not detected (Fig. 7, [0141], image information indicating that no activation of the image outputting apparatus has occurred an no image signals are detected at terminals T1-4).	Fujiwara does not explicitly disclose	the method comprising:	instructing activation of the image outputting apparatus connected to the first connector.	Kobata discloses when using plural pieces of image processing electronic hardware to perform a job to have a control unit activate the image input device and image output device 28 in order (a control unit 16 activates the image input device 26 and image output device 28 in this order).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the method of Fujiwara and have wherein the one or more processors instructs activation of the image outputting  when the completion of the activation of the image outputting apparatus is detected.
	Salvatori discloses having different images during setup of a projector with an image input device ([0029-0030 and 0032], first image information of confirmation dialog box 36 when activation is complete and an image signal is locked on and second image information dialog box 34 when setting up an image).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Fujiwara and Kobata to have wherein the one or more processors causes the display section to display a first image corresponding to the first image information (i.e., confirmation dialog box 36) when the completion of the activation of the image outputting apparatus is detected and second image information as dialog box 34 of setting up the image, such as taught by Salvatori, for the purpose of providing status information regarding the setting up and/or readiness of the image input device to supply image data to the user of the projector.
	Regarding claim 11, this claim is rejected for the same reasons recited with respect to the rejection of claim 2.	Regarding claim 14, this claim is rejected for the same reasons recited with respect to the rejection of claim 5.	Regarding claim 15, this claim is rejected for the same reasons recited with respect to the rejection of claim 6.	Regarding claim 16, this claim is rejected for the same reasons recited with respect to the rejection of claim 7.	Regarding claim 17, this claim is rejected for the same reasons recited with respect to the rejection of claim 8.	Regarding claim 18, this claim is rejected for the same reasons recited with respect to the rejection of claim 9.	Regarding claim 19, Fujiwara discloses 	A display system comprising an image outputting apparatus that outputs first image information and a display apparatus (Fig. 1, image outputting apparatus is computer 1 as PC1 that outputs first image information to terminal T1 and display apparatus is projector 100 which display the first image information),includes:	a display section (Fig. 1, lamp 51, screen SC, lens 65, and optical section 64), 	a connector to which the image outputting apparatus is connectable (Figs. 1 and 11, terminal T1 is a connector that connects to the computer PC1 as an image outputting apparatus; the PC1 outputs first image information as image data being displayed)	one or more processors (Fig. 1, [0121], control section 66 is formed by CPU); and	an image storage that stores second image information (Fig. 1, [0116], OSD memory 62 stores information regarding input status of the projector as image information (e.g., Fig. 7 connection status)),	wherein the one or more processors detects that the activation of the image outputting apparatus has been completed (Fig. 8, [0145], image from image outputting apparatus is shown indicating that CPU 66 detects that activation of the image outputting apparatus is completed and accepts image data to display),	wherein the one or more processors causes the display section to display a second image corresponding to the second image information when the one or more processors does not detect that the activation of the image outputting apparatus has been completed (Fig. 7, [0141], image information indicating that no activation of the image outputting apparatus has occurred an no image signals are detected at terminals T1-4), and	wherein the one or more processors causes the display section to not display the second image when the one or more processors detects that the activation of the wherein the one or more processors instructs activation of the image outputting apparatus connected to the connector.	Kobata discloses when using plural pieces of image processing electronic hardware to perform a job to have a control unit activate the image input device and image output device 28 in order (a control unit 16 activates the image input device 26 and image output device 28 in this order).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Fujiwara and have wherein the one or more processors instructs activation of the image outputting apparatus connected to the connector, such as taught by Kobata, for the purpose of having the image input device or projector started by the control unit of the projector and then have the image input device (image outputting apparatus) activated by the control unit of the projector and conserving power by activating devices as needed.	Fujiwara as modified by Kobata does not explicitly disclose 	wherein the one or more processors causes the display section to display a first image corresponding to the first image information when the one or more processors detects that the activation of the image outputting apparatus has been completed.
.
Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Kobata and Salvatori as applied to claims 1-2, 5-11, and 14-19, and further in view of Osaka et al. (US 2012/0057061, hereinafter “Osaka”).
	Regarding claim 3, Fujiwara as modified by Kobata and Salvatori discloses the display apparatus according to claim 1, but does not explicitly disclose wherein the one or more processors instructs the activation of the image outputting apparatus when activation of the display apparatus is initiated.
	Osaka discloses wherein the one or more processors instructs the activation of the image outputting apparatus when activation of the display apparatus is initiated (Fig. 
	Regarding claim 4, Fujiwara as modified by Kobata, Salvatori and Osaka discloses the display apparatus according to claim 3,	wherein the one or more processors sends instruction information representing that the activation of the image outputting apparatus is initiated to the image outputting apparatus when the activation of the display apparatus is initiated (Kobata, [0048], information is sent from projector or image receiving device to activate the image output device; Salvatori, [0029], setting up image signal dialog box 34 appears when an image signal is being locked and activation of the display apparatus is initiated),	the one or more processors receives completion information representing that the activation of the image outputting apparatus has been completed from the image outputting apparatus when the activation of the image outputting apparatus has been completed (Salvatori, [0029-0030 and 0032], first image information of confirmation dialog box 36 when activation is complete and an image signal is locked on), and	the one or more processors detects that the activation of the image outputting one or more processors receives the completion information from the image outputting apparatus (Salvatori, [0029-0030 and 0032], first image information of confirmation dialog box 36 when activation is complete and an image signal is locked on).	Regarding claim 12, this claim is rejected for the same reasons recited with respect to the rejection of claim 3.	Regarding claim 13, this claim is rejected for the same reasons recited with respect to the rejection of claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694





/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694